Sognier, Judge.
This case invokes an appeal from an order of the trial judge striking appellant’s answer, defense and counterclaim for failure to respond to appellee’s interrogatories. The order was provoked by appellee’s motion seeking an order to compel responses, attorney fees and cost. After hearing the motion the judge’s order was entered.
The failure of appellant to answer the interrogatories was not a violation of any previous order of the court and such sanctions were not sought by appellee. The order was an abuse of discretion and exceeds the sanctions either needed or requested. Johnson v. Martin, 137 Ga. App. 312, 313 (223 SE2d 465) (1976).

Judgment reversed.


Deen, C. J., and Birdsong, J., concur.